UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2013 Commission File Nos. 001-13928 333-181552-01 ROYAL BANK OF CANADA RBC COVERED BOND GUARANTOR LIMITED PARTNERSHIP (Translation of Registrant’s name into English) 200 Bay Street Royal Bank Plaza Toronto, Ontario Canada M5J 2J5 Attention: Vice-President & Corporate Secretary 155 Wellington Street, West 14th Floor Toronto, Ontario Canada M5V 3K7 Attention: Vice-President, Market Strategy and Execution, Corporate Treasury (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:Form 20-F oForm 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o THIS REPORT ON FORM 6-K AND THE EXHIBITS HERETO SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE AS EXHIBITS TO ROYAL BANK OF CANADA’S AND RBC COVERED BOND GUARANTOR LIMITED PARTNERSHIP’S REGISTRATION STATEMENT ON FORM F-3 (FILE NO. 333-181552) AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS FURNISHED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. Exhibits are filed herewith in connection with the Royal Bank of Canada (the “Bank”) and RBC Covered Bond Guarantor Limited Partnership (collectively, the “Registrants”) U.S.$12,000,000,000 global covered bond programme (the “Program”) shelf registration statement on Form F-3 (File No. 333-181552). The exhibit filed herewith is Exhibit 4.7, an amended and restated intercompany loan agreement dated August 22, 2013 (the “Agreement”), between Royal Bank of Canada (the “Issuer”) and RBC Covered Bond Guarantor Limited Partnership (the “Guarantor LP”), which supersedes the amended and restated intercompany loan agreement dated June 24, 2013 that was previously filed with the Commission. Effective as of August 22, 2013, in connection with a sale of additional loans by the Issuer to the Guarantor LP, the Issuer and the Guarantor LP executed the Agreement to (i) increase the total credit commitment under the agreement from $25 billion to $40 billion, and (ii) provide for the full amount of the total credit commitment under the agreement to be available to the Guarantor LP on a revolving basis. Exhibit Number Description of Exhibit — Amended and Restated Intercompany Loan Agreement dated August 22, 2013, between Royal Bank of Canada and RBC Covered Bond Guarantor Limited Partnership. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. ROYAL BANK OF CANADA By: /s/ James Salem Name: James Salem Title:Executive Vice President & Treasurer RBC COVERED BOND GUARANTOR LIMITED PARTNERSHIP BY ITS MANAGING GENERAL PARTNER RBC COVERED BOND GP INC. By: /s/ David Power Name:David Power Title:President Date: September 16, 2013
